Citation Nr: 1020633	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC).

2.  Entitlement to VA death pension.

4.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and November 2004 decision 
letters of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The RO received voluminous additional evidence from the 
appellant since the last January 2008 Statement of the Case 
(SOC) was issued.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted are lengthy letters including arguments 
already raised by the appellant previously as well as copies 
of evidence already in the file.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was denied by an April 2007 Board decision.

2. The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.

3.  Upon the Veteran's death, the Veteran was not service 
connected for any disabilities nor did he have any pending 
claims before the VA.

4.  The appellant's countable annual family income for a 
surviving spouse with no dependents, minus unreimbursed 
medical expenses, exceeds the maximum annual pension rate 
(MAPR) for death pension benefits for all periods relevant to 
her current claim.


CONCLUSIONS OF LAW

1.  2.  The criteria for Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1310 or § 1318 have not been met.  38 U.S.C.A. §§ 
1310, 1318 (West 2002); 38 C.F.R. § 3.22 (2009).

2.  The criteria for establishing a claim for entitlement to 
accrued benefits are not met.  38 C.F.R. § 3.1000(d)(5) 
(2009).

3.  The appellant's countable income precludes her from 
receiving any pension benefits.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the appellant in July 2004.  That letter advised the 
appellant of the information necessary to substantiate her 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the appellant's claims are 
precluded as a matter of law, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The Board further notes that Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132.  In this case, although the RO provided notice 
and assistance to the claimant, "VCAA" compliant notice is 
not required here because the issues presented involve claims 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  For these reasons, the 
Board concludes any defect with respect to notice of 
assistance is moot and no further notification or development 
of evidence is required.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death." 38 C.F.R. § 
3.1000 (c).  In this case, the appellant's claim was timely 
filed.

The facts in this case are undisputed.  The Veteran died on 
August [redacted], 2004 from a brain tumor.  Prior to his death, the 
appellant claims the Veteran, in his own handwriting, filled 
a claim form seeking entitlement to service connection for a 
brain tumor and for residuals of malignant melanoma of the 
back.  The claims form was dated July 30, 2004.  Regrettably, 
the form was not mailed and received by the VA until August 
[redacted], 2004, two days after the Veteran's death. 

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is 
defined as "a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death."  38 
C.F.R. § 3.1000(d)(5) (emphasis added).  Regrettably, the 
Veteran's claim was not filed until two days after his death.

The appellant claims the Veteran filled out the claims form 
well before his date of death and gave the paperwork to his 
VA service representative.  Unfortunately, there simply is no 
evidence of a claim filed prior to the Veteran's death.  
Accordingly, the appellant's claim to accrued benefits must 
fail as a matter of law.  Id.

In sum, the Board finds that basic eligibility to receive VA 
accrued benefits is not warranted by law. The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has heard the appellant's contentions, and is 
greatly sympathetic to her position. The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
above, the benefits sought with regard to her accrued 
benefits claim are simply precluded by law. The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

Dependency and Indemnity Compensation (DIC)

The procedural history of this claim requires clarification.  
The appellant filed her claim in July 2004 seeking any 
compensation or pension she may be entitled to as the 
surviving spouse of the Veteran.  In response, the RO denied 
a claim of entitlement to service connection for the 
Veteran's cause of death in an October 2004 rating decision 
and denied her claims seeking DIC, accrued benefits and VA 
death pension in October and November 2004 denial letters.  

The matters were appealed to the Board and the Board, in an 
April 2007 decision, denied the appellant's claim seeking 
entitlement to service connection for the Veteran's cause of 
death.  The matters of DIC, death pension and accrued 
benefits, however, were remanded for appropriate due process 
deficiencies to be cured.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding the Board should remand the issue to 
the RO for the issuance of a Statement of the Case when a 
notice of disagreement had been timely filed).  

Under 38 U.S.C.A. § 1310, DIC is payable to the Veteran's 
surviving spouse if the Veteran dies after December 31, 1956 
from a service-connected or compensable disability.  Id. 
(Emphasis added).  

Again, the Board denied the appellant's claim of entitlement 
to service connection for the Veteran's cause of death in an 
April 2007 decision.  It is noteworthy that the appellant 
filed a motion to vacate the decision in April 2007, which 
was denied in August 2007.  The appellant indicated her 
intention of appealing to the Court of Appeals of Veterans' 
Claims (CAVC), but did not do so within the appellate time 
frame.

Accordingly, in light of the April 2007 final Board decision, 
the Board finds DIC under 38 U.S.C.A. § 1310 inapplicable as 
a matter of law. 

In cases where, as here, the Veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C. § 1318. 38 
U.S.C.A. § 1318(a) grants benefits to the surviving spouse of 
a "deceased veteran" in the same manner as if the death were 
service-connected where the Veteran did not die as the result 
of his own willful misconduct, and who either was in receipt 
of, or entitled to receive, compensation at the time of death 
for a service-connected disability(ies) rated totally 
disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (emphasis 
added). The service-connected disability(ies) must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
Veteran's separation from service. Id. The total rating may 
be schedular or based on unemployability. 38 C.F.R. § 3.22. 
Benefits are also payable if the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b)(3).

Here, at the time of the Veteran's death, the Veteran was not 
service-connected for any disability. Accordingly, at the 
time of death, the Veteran was not 100 percent service 
connected for any condition, or a combination of conditions.  

The Board finds noteworthy, the appellant did not 
specifically allege entitlement to DIC under § 1318.  The 
criteria for establishing DIC under either 38 U.S.C.A. § 1310 
or § 1318 have not been met and the claim is denied as a 
matter of law.  Where the law is dispositive, the claim must 
be denied on the basis of absence of legal merit. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death." 38 C.F.R. § 
3.1000 (c).  In this case, the appellant's claim was timely 
filed.

The facts in this case are undisputed.  The Veteran died on 
May 23, 2004 from cardiopulmonary arrest, aspiration, small 
bowel obstruction and pancreatic cancer.  Prior to his death, 
the Veteran never initated a claim with the VA for benefits.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is 
defined as "a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death."  38 
C.F.R. § 3.1000(d)(5).  Regrettably, in this case, there is 
no such evidence that the Veteran filed a claim for VA 
benefits prior to his death. 

It is unclear the basis of the appellant's claim.  Rather, it 
merely appears she filed a claim seeking any and all claims 
she may be entitled.  The RO construed this claim to include 
a claim of accrued benefits, which was denied and properly 
appealed to the Board.  

Unfortunately, there simply is no evidence of a claim filed 
prior to the Veteran's death and, therefore, the appellant's 
claim to accrued benefits must fail as a matter of law.  Id.

In sum, the Board finds that basic eligibility to receive VA 
accrued benefits is not warranted by law. The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has heard the appellant's contentions, and is 
greatly sympathetic to her position. The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
above, the benefits sought with regard to her accrued 
benefits claim are simply precluded by law. The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

VA Death Pension

Death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as 
the Veteran served for the required period of time during 
wartime subject to certain income limitations. See 38 
U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2009).

Basic entitlement exists if, among other things, the 
surviving spouse's income is not in excess of the applicable 
MAPR specified in 38 C.F.R. § 3.23 as changed periodically 
and reported in the Federal Register. See 38 U.S.C.A. § 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), 
(b), (d)(5) (2009). The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 
3.23. The MAPR is revised every December 1st and is 
applicable for the following 12-month period. The MAPR shall 
be reduced by the amount of the countable annual income of 
the surviving spouse. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.23(b) (2009). Fractions of dollars will be disregarded 
in computing annual income. 38 C.F.R. § 3.271(h).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included during the 12 month annualization period in which 
received, except for listed exclusions. 38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a). SSA income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
child in the custody of the surviving spouse. In fact, the 
surviving spouse's annual income includes the annual income 
of the surviving spouse and the Veteran's children in her 
custody. 38 C.F.R. § 3.23(d)(5). Such incomes are therefore 
included as countable income. Unreimbursed medical expenses 
in excess of 5 percent of the MAPR, which have been paid, may 
be excluded from a surviving spouse's income for the same 12-
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272(g)(2)(iii). In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred. In 
addition, they must be out-of-pocket expenses, for which the 
surviving spouse received no reimbursement, such as through 
an insurance company. However, medical insurance premiums 
themselves, as well as the Medicare deduction, may be applied 
to reduce countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a). Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout 
an entire 12-month annualization period, will be counted as 
income during the 12-month annualization period in which it 
is received or anticipated. 38 C.F.R. § 3.271(a)(1). 
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income. 38 
C.F.R. § 3.271(c). The amount of any nonrecurring countable 
income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

The appellant filed her claim for VA death pension benefits 
in July 2004.  As of December 1, 2003, the MAPR as to death 
pension for a surviving spouse without a dependent child was 
$6,634. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B; (http://www.vba.va.gov/bln/21/Rates/pen0206.htm).  
Five percent of this amount is $331. 

Currently, as of December 1, 2007, the MAPR as to death 
pension for a surviving spouse without a dependent child is 
$7,498.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B; (http://www.vba.va.gov/bln/21/Rates/pen0207.htm). Five 
percent of this amount is $375. 

Again, the appellant filed her claim for nonservice-connected 
death pension benefits in July 2004. Therefore, the Board 
must calculate her family income for the initial 12 month 
annualization period after July 2004. See 38 C.F.R. § 
3.271(a).

With regard to income, the appellant indicated on her claim 
form that she receives a retirement pension of $21,360.  She 
further itemized several medical expenses incurred by the 
Veteran for the several years preceding his death totaling 
over $7,000.  The appellant has not indicated any change in 
her income and, indeed, indicated in several statements that 
she survives on her pension. 

Accepting the appellant's own claimed annual income, which 
she indicates is over $21,000, it is undoubtedly clear that 
the appellant's yearly income far surpasses even the most 
current MAPR of $7,498.

With regard to expenses, again the appellant claims she paid 
over $7,000 worth of medical fees leading up to the Veteran's 
death.  Even taking into account this entire amount, the 
appellant's yearly income is still well above the MAPR limit. 

The Board finds noteworthy that there are other factors 
regarding whether an appellant is entitled to VA death 
pension.  These factors, however, need not be discussed here 
because as explained above, the appellant's claim is barred 
as a matter of law. 

The Board is sympathetic to the surviving spouse's claim and 
her particular circumstances. But the surviving spouse's 
countable income must be less than the annual death pension 
rate determined by law. VA is bound by the applicable law and 
regulations as written. 38 U.S.C.A. § 7104(c). Here, her 
countable income was in excess of the applicable pension rate 
for death pension. Therefore, the surviving spouse would not 
be legally entitled to death pension benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation is 
denied

Entitlement to accrued benefits is denied.

Entitlement to VA death pension benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


